               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

FARM CREDIT LEASING
SERVICES CORP.,
                                                       8:18-CV-122
                   Plaintiff,

vs.                                                    JUDGMENT

JEFFERY T. PRITCHARD,

                   Defendant.


      In accordance with the Court's Memorandum and Order of October 21,
2019 (filing 50) and the accompanying Memorandum and Order, judgment is
hereby entered in favor of the plaintiff Farm Credit Leasing Services Corp.,
and against the defendant Jeffery T. Pritchard in the amount of $419,817.11,
with post-judgment interest thereon at the rate provided by 28 U.S.C. § 1961.
The Clerk is directed to award costs in this matter.


      Dated this 30th day of December, 2019.

                                          BY THE COURT:


                                          John M. Gerrard
                                          Chief United States District Judge
